The motion to reinstate the appeal is granted.
The appeal is from a conviction in the county court of Travis County assessing a penalty of $25.00 and one day in jail on a charge of theft.
The prosecution relies upon the testimony of the witness W. F. Flow who testified to seeing appellant and one Turner together in an automobile on August 23, 1940, at about 8 o'clock in the evening. They were driving west on Fifth Street. They then drove back east, making several stops. At 600 Neches Street he stopped and got out and left the car after having a conversation with Turner. While he was gone the witness saw Turner working on a Dodge Sedan that was parked nearby. Later appellant came back and both got into his car and, after driving about a block, Snowden again left. Turner took some tire tools out of the car and went across the street where he took a wheel and tire off of another car and carried it to the Snowden car, at which point he was arrested by the witness. Snowden was not present and apparently was not close by, as the officer took Turner in custody and carried him away without Snowden. Later, however, the officer arrested appellant at the corner of Sixth and Neches Streets. The witness testified, "No, I did not see Snowden anywhere around there while Turner was removing the tire and wheel from the car and putting it into Snowden's car."
The owner of the car was called and testified that he did not give appellant or any other person permission to take the tire and wheel from his car. Appellant, testifying in his own behalf, accounts for his acts and conduct on that occasion by saying that he had loaned his car to Turner to make a trip to some other place in the city, and at the particular time he was looking for a young lady whom he was to meet near that place to take to visit in his home. After being delayed, he let Turner have the car and did take the young lady in a ten cent taxi *Page 426 
to his home where he got the money from his mother to pay the fare, and then returned to town and was waiting for Turner's return when arrested by the officer. In this he was corroborated by his mother. He declares that he had no knowledge of the theft nor of Turner's intention to commit it. Turner, who was serving a sentence in jail, also testified in defendant's behalf and took entire responsibility for his acts, declaring that appellant was not there and knew nothing of what he was going to do, and did do, and otherwise corroborated appellant's story leading up to the theft.
We do not view the evidence as sufficient to warrant the jury in returning a verdict of guilty. At most, the State proved only suspicious circumstances. (O'Mary vs. State,139 S.W.2d 800.)
The judgment of the trial court is reversed and the cause remanded.